SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

818
KA 14-00888
PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

BRYAN WASHINGTON, DEFENDANT-APPELLANT.


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA WHITE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Joseph E.
Fahey, J.), rendered March 28, 2014. The judgment revoked defendant’s
sentence of probation and imposed a sentence of imprisonment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment revoking the
sentence of probation previously imposed upon his conviction of two
counts of grand larceny in the fourth degree (Penal Law § 155.30 [1])
and sentencing him to concurrent indeterminate terms of incarceration.
We affirm. Defendant failed to preserve for our review his contention
that County Court improperly found, based solely on hearsay evidence,
that he violated the conditions of his probation by leaving the county
without the permission of his probation officer or the court (see
People v Serach, 247 AD2d 885, 885, lv denied 92 NY2d 860; People v
Angel E., 233 AD2d 938, 938, lv denied 89 NY2d 939). We decline to
exercise our power to review that contention as a matter of discretion
in the interest of justice (see CPL 470.15 [6] [a]). Defendant’s
contention that the evidence failed to establish that he violated the
conditions of his probation by failing to appear for a court date is
likewise unpreserved for our review (see People v Fusco, 91 AD3d 985,
986; People v Alvarez, 26 AD3d 442, 442-443, lv denied 6 NY3d 892).
In any event, we note that defendant does not challenge on appeal the
court’s finding that his failure to report to his probation officer
constituted a violation of his probation (see generally People v
Walts, 34 AD3d 1043, 1043, lv denied 8 NY3d 850). Finally, the
sentence is not unduly harsh or severe.



Entered:   June 19, 2015                           Frances E. Cafarell
                                                   Clerk of the Court